      Case 4:20-cv-00217-AW-MAF Document 33 Filed 06/19/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

JULIE BAROODY, and                        )
WILLIAM B. FARMER,                        )
                                          )
       Plaintiffs,                        )
                                          )
v.                                        )         Case No.: 4:20-cv-217-AW-MAF
                                          )
CITY OF QUINCY, FLORIDA,                  )
KEITH A. DOWDELL, in his official         )
capacity as Commissioner and Mayor of the )
City of Quincy, RONTE R. HARRIS, in his )
official capacity as Commissioner and     )
Mayor Pro-Tem of the City of Quincy, and )
ANGELA G. SAPP, in her official capacity )
as Commissioner of the City of Quincy,    )
                                          )
       Defendants.                        )
                                          )

                 NOTICE OF VOLUNTARY DISMISSAL
               WITHOUT PREJUDICE AS TO DEFENDANTS

      YOU ARE HEREBY NOTIFIED that Plaintiff, Julie Baroody and William B.

Farmer, by and through the undersigned counsel, dismisses this action without

prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) against

Defendants City of Quincy, Keith A. Dowdell, Ronte R. Harris, and Angela Sapp.

All parties have agreed to bear their own fees and costs.




                          [Signatures on following page]
      Case 4:20-cv-00217-AW-MAF Document 33 Filed 06/19/20 Page 2 of 2



                                      Respectfully submitted,

                                      ANDREWS LAW FIRM
                                      822 North Monroe Street
                                      Tallahassee, Florida 32303
                                      T: (850) 681-6416 / F: 681-6984

                                      /s/ Ryan J. Andrews
                                      STEVEN R. ANDREWS (FBN 0263680)
                                      RYAN J. ANDREWS (FBN 0104703)
                                      JOHN M. VERNAGLIA (FBN 1010637)
                                      steve@andrewslaw.com
                                      ryan@andrewslaw.com
                                      john@andrewslaw.com
                                      service@andrewslaw.com
                                      Counsel for Plaintiffs

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the above and foregoing

was served by electronic transmission on this 19th day of June, 2020, to:

      Mohammad O. Jazil, Esq.
      Joseph A. Brown, Esq.
      Kristen C. Diot, Esq.
      HOPPING GREEN & SAMS, P.A.
      119 South Monroe Street, Suite 300
      Tallahassee, Florida 32301
      mjazil@hgslaw.com
      jbrown@hgslaw.com
      KDiot@hgslaw.com

                                      /s/ Ryan J. Andrews
                                      RYAN J. ANDREWS




                                         2
